       Case 4:16-cv-00870-ALM-KPJ Document 166 Filed 06/11/20 Page 1 of 2 PageID #: 2468
                              IN UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                               SHERMAN DIVISION

                                           DATE: 6/11/2020

DISTRICT JUDGE                                         COURT REPORTER: Jan Mason
Amos L. Mazzant, III                                   COURTROOM DEPUTY: Keary Conrad
  Jeri Lynn Rich, as Representative for Gavrila
  Covaci Dupuis-Mays, As Incapacitated Person
                                                      4:16-CV-870
  v.

  City of McKinney


  ATTORNEYS FOR PLAINTIFF                                  ATTORNEYS FOR DEFENDANT
  John Wall, Jr., Clay Hartman                             William Krueger, Jason Jacob

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:        MINUTES: Final Pretrial Conference
 8:59 a.m.    Court in session. Court notes appearances.

 9:00 a.m.    Court will begin trial on Monday, June 15, 2020. Court provides instructions to attorneys
              regarding COVID-19 protocol that the Court will follow and the protocol that the Court asks the
              Parties to follow being aware of the COVID-19. Parties discuss voir dire. Each side will be
              given 35 minutes with 5 of that being for the Parties to talk about their case and provide a
              summary. Parties will stay at the podium during trial and not allowed to walk around as usual.
              Jurors will be provided lunch.
 9:08 a.m.    Parties discuss opening statement. Parties agree 30 minutes for any opening statement.

 9:09 a.m.    Parties discuss list of jurors. Court will provide redacted list of “potential” jurors.

 9:10 a.m.    Court conditionally admits all the exhibits but advises attorneys that they must use the exhibit
              with the witness. If there is an exhibit that is objected to, the attorneys will follow the normal
              procedure for admitting exhibits.
 9:12 a.m.    Court begins with Plaintiff’s Motion in Limine (Dkt. #158). Plaintiff’s Limine items 1, 2, 3, -
              granted; agreed as modified. Parties advise that they have conferred and all of Plaintiff’s limine
              items can be granted. Court grants all Plaintiff’s Limine.
 9:13 a.m.    Court begins with Defendant’s Motion in Limine (Dkt. #155).
              Defendant’s MIL #1: Denied.
              Defendant’s MIL #2: Denied.
              Defendant’s MIL #3: Denied.
   Case 4:16-cv-00870-ALM-KPJ Document 166 Filed 06/11/20 Page 2 of 2 PageID #: 2469
     CASE NO. 4:16CV870     DATE: 6/11/2020
     PAGE 2 - PROCEEDINGS CONTINUED:




9:22 a.m.   Defendant’s MIL #4: Denied.
            Defendant’s MIL #5: Denied.
            Defendant’s MIL #6: Denied.
            Defendant’s MIL #7: Denied.
            Defendant’s MIL #8: Denied.
            Defendant’s MIL #9: Denied.
            Defendant’s MIL #10: Denied.
            Defendant’s MIL #11: Denied.
            Defendant’s MIL #12: Denied.
            Defendant’s MIL #13: Denied.
            Defendant’s MIL #14: Granted - Mutual
            Defendant’s MIL #15: Granted.
            Defendant’s MIL #16: Agreed.
            Defendant’s MIL #17: Agreed.
            Defendant’s MIL #18: Agreed.
            Defendant’s MIL #19: Agreed.
            Defendant’s MIL #20: Agreed.
            Defendant’s MIL #21: Withdrawn
            Defendant’s MIL #22: Withdrawn
            Defendant’s MIL #23: Agreed.
            Defendant’s MIL #24: Agreed.
            Defendant’s MIL #25:Agreed.
            Defendant’s MIL#26: Agreed.
9:32 a.m.   Parties will meet and confer regarding witnesses and exhibits and if agreements cannot be
            reached the Parties will bring them before the Court.
9:34 a.m.   Court will enter Pretrial Order today.

9:40 a.m.   Court adjourned.


                                                     DAVID O'TOOLE, CLERK

                                                     BY:   Keary Conrad
                                                           Courtroom Deputy Clerk
